                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANTWONE LEWIS                                                                          PLAINTIFF
ADC #146994

v.                             Case No. 5:19-cv-00226-KGB-JTK

M. BARNETT, et al.                                                                 DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 4). Plaintiff Antwone Lewis has not filed

any objections, and the time to file objections has passed. For the reasons set forth in the Proposed

Findings and Recommendations, Judge Kearney recommends that Mr. Lewis’ complaint be

dismissed without prejudice for failure to prosecute (Id.).       After careful review, the Court

concludes that the Proposed Findings and Recommendations should be, and hereby are, approved

and adopted as this Court’s findings in all respects (Dkt. No. 4). Therefore, the Court dismisses

Mr. Lewis’s complaint without prejudice (Dkt. No. 1).

       It is so ordered this the 18th day of February, 2020.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
